UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                           rx)c ri
NAZIM I. GUITY,                                                      i.
                                                                     i !
                                                                           i) i\TF Fl\
                                                                           ,I   ,   J-•


                                   Plaintiff~
                 -against-                                                                18 CIVIL 10387 (PKC)

                                                                                            JUDGMENT
ANTHONY SANTOS, et al.,
                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated December 5, 2019, the motions of Santos and Sony

to dismiss the complaint are GRANTED. Plaintiff having failed to either (a) serve Alcover and

We Loud within the time provided in Rule 4(m), Fed. R. Civ. P., or (b) seek an exclusion of time

to do so. Alcover and We Loud are dismissed without prejudice and judgment is entered for the

defendants; accordingly, the case is closed.

Dated: New York, New York
       December 5, 2019



                                                                                RUBY J. KRAJICK

                                                                                    Clerk of Court
                                                               BY:

                                                                           ~
